Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pursuant to applicant's request filed on 6/25/2021, action by the Office is suspended on this application under 37 CFR 1.103(a) for a period of 36 months.  At the end of this period (on 12/31/2022), applicant is required to notify the examiner and request continuance of prosecution or a further suspension.  See MPEP § 709.

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691